Citation Nr: 0503576	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-00 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to April 1965.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Oakland, California Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
granted service connection for tinnitus, rated 10 percent.


FINDING OF FACT

The veteran's tinnitus has been given the maximum rating 
provided by the Rating Schedule (10 percent); factors 
warranting extraschedular consideration are neither shown nor 
alleged.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, 7104(c) (West 2002); 
38 C.F.R. §§ 3.321(b), 4.87, Diagnostic Code (Code) 6260 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It 
appears that the VCAA does not apply here, as the law is 
dispositive.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  Regardless, the appellant has had ample notice.  
The claim was considered on the merits and the veteran was 
provided a copy of the decision denying his claim.  The 
February 2003 rating decision and a December 2003 statement 
of the case (SOC), notified the veteran of the basis for the 
10 percent rating assigned, and outlined the criteria for 
rating tinnitus.  The SOC also advised him of the note 
amendment to 38 C.F.R. § 4.87, Code 6260 explaining how the 
criteria were to be applied.  A VA General Counsel precedent 
opinion has held that specific notice is not required as to 
information and evidence necessary to substantiate a claim 
for separate ratings for each ear for bilateral service-
connected tinnitus, because the act would be futile.  See 
VAOPGCPREC 4- 2003.  Consequently, there is nothing more of 
which the veteran must be notified.  

There is no indication that any pertinent evidence remains 
outstanding.  A VA examination was conducted both before and 
after the grant of service connection, and further 
examination is not indicated as the presence and severity of 
tinnitus are not in dispute.  VA's duties to notify and 
assist are met.

II.  Factual Background

VA audiological evaluations in August 2002 and July 2003 
revealed that the veteran has bilateral constant tinnitus.  
The August 2002 examiner indicated that the tinnitus was at 
least as likely as not due to noise exposure in service.  In 
February 2003 the RO granted service connection for tinnitus 
rated 10 percent under 38 C.F.R. § 4.87, Code 6260.

III.  Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.

Tinnitus, recurrent warrants a 10 percent rating.  38 C.F.R. 
§ 4.87, Code 6260.

Effective June 13, 2003, Code 6260 was amended with a note 
stating that a single evaluation is to be assigned for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears or in the head.  See 38 C.F.R. § 4.87.  In a 
May 2003 precedent opinion, VA's General Counsel held that 
the current Code 6260, as well as Code 6260 as in effect 
prior to amendment in 1999, authorizes a single 10 percent 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head and 
concluded that separate ratings for tinnitus in each ear may 
not be assigned under Code 6260 or any other code.  
VAOPGCPREC 2-2003.  

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning capacity impairment due to a service-
connected disorder.  38 C.F.R. § 3.321(b).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38  
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

It is not in dispute that the veteran's current rating for 
tinnitus is the maximum provided by the rating schedule for 
that disability.  Factors that would warrant referral for 
extraschedular consideration (frequent hospitalizations, 
marked interference with employment) are neither shown nor 
alleged.  

The governing regulation specifically prohibits the 
disposition sought.  As the law and not the evidence is 
dispositive, the claim must be denied as lacking legal merit. 
Sabonis v. Brown, 6 Vet. App.  426, 429-30 (1994).  


ORDER

A rating in excess of 10 percent for tinnitus is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


